Name: Commission Regulation (EC) No 1017/96 of 5 June 1996 correcting the German and Spanish versions of Regulation (EEC) No 920/89 as regards the marking of carrots
 Type: Regulation
 Subject Matter: marketing;  Europe;  technology and technical regulations;  plant product
 Date Published: nan

 Avis juridique important|31996R1017Commission Regulation (EC) No 1017/96 of 5 June 1996 correcting the German and Spanish versions of Regulation (EEC) No 920/89 as regards the marking of carrots Official Journal L 135 , 06/06/1996 P. 0020 - 0020COMMISSION REGULATION (EC) No 1017/96 of 5 June 1996 correcting the German and Spanish versions of Regulation (EEC) No 920/89 as regards the marking of carrots THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Commission Regulation (EC) No 1363/95 (2), and in particular Article 2 (2) thereof,Whereas Annex I to Commission Regulation (EEC) No 920/89 (3), as last amended by Regulation (EC) No 298/96 (4), lays down quality standards for carrots; whereas a difference in wording has been noted between certain language versions; whereas these said language versions should accordingly be corrected;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Annex I to Regulation (EEC) No 920/89 is hereby corrected.The correction concerns the German and Spanish versions only.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 118, 20. 5. 1972, p. 1.(2) OJ No L 132, 16. 6. 1995, p. 8.(3) OJ No L 97, 11. 4. 1989, p. 19.(4) OJ No L 39, 17. 2. 1996, p. 18.